--------------------------------------------------------------------------------

EXHIBIT 10.1
 
 
KINERGY MARKETING LLC
400 Capitol Mall, Suite 2060
Sacramento, California 95814




December 15, 2010


Wells Fargo Capital Finance, LLC,
  as Agent for and on behalf of the
  Lenders as referred to below
245 S. Los Robles Avenue, 7th Floor
Pasadena, California 91101-3638


Re:           Amendment No. 5 to Loan and Security Agreement


Ladies and Gentlemen:


Wells Fargo Capital Finance, LLC, successor by merger to Wachovia Capital
Finance Corporation (Western) (“Wells Fargo”), in its capacity as agent
(“Agent”) for the Lenders from time to time party to the Loan Agreement referred
to below, the Lenders and Kinergy Marketing LLC, an Oregon limited liability
company (“Borrower”), have entered into certain financing arrangements pursuant
to the Loan and Security Agreement, dated as of July 28, 2008, by and among
Agent, Lenders and Borrower, as amended by the Letter re: Amendment and
Forbearance Agreement, dated February 13, 2009, the Amendment No. 1 to Letter
re: Amendment and Forbearance Agreement, dated as of February 26, 2009, the
Amendment No. 2 to Letter re: Amendment and Forbearance Agreement, dated as of
March 27, 2009, the Letter re: Amendment and Waiver Agreement, dated May 17,
2009, the Letter re: Amendment No. 2 to Loan and Security Agreement, Consent and
Waiver, dated November 5, 2009, the Letter re: Amendment No. 3 to Loan and
Security Agreement, dated September 22, 2010, the Letter re: Amendment No. 4 to
Loan and Security Agreement, dated October 27, 2010, and this Letter re:
Amendment No. 5 to Loan and Security Agreement (this “Amendment No. 5”) (as the
same may hereafter be amended, modified, supplemented, extended, renewed,
restated or replaced the “Loan Agreement”), and the other agreements, documents
and instruments referred to therein or at any time executed and/or delivered in
connection therewith or related thereto (all of the foregoing, together with the
Loan Agreement, as the same now exist or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced, being collectively
referred to herein as the “Financing Agreements”).  Wells Fargo is currently
both the Agent and the sole Lender under the Loan Agreement and is hereinafter
referred to in this Amendment No. 5 in both such capacities, as “Wells Fargo”.
 
Borrower and Pacific Ethanol, Inc., a Delaware corporation, as a Guarantor
(“Parent”), have requested that Wells Fargo make certain amendments to the Loan
Agreement and other Financing Agreements as set forth herein, which Wells Fargo
is willing to do subject to the terms and conditions set forth in this Amendment
No. 5.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
In consideration of the foregoing, the mutual agreements and covenants contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
 
1.   Interpretation.
 
All capitalized terms used in this Amendment No. 5 shall have the meanings
assigned thereto in the Loan Agreement and the other Financing Agreements,
unless otherwise defined herein.
 
2.   Amendments to Loan Agreement.
 
(a)   Additional Definitions.  As used herein, the following terms shall have
the meanings given to them below, and the Loan Agreement and the other Financing
Agreements are hereby amended to include, in addition and not in limitation, the
following definitions:
 
“Amendment No. 5 to Loan Agreement” shall mean the Letter re: Amendment No. 5 to
Loan and Security Agreement, dated December 15, 2010, by and among Borrower,
Parent, Agent and the Lenders, as the same now exists or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced.


“Daily Three Month LIBOR Rate” shall mean, for any day, the rate of interest
equal to LIBOR then in effect for a three (3) month period.  When interest is
determined in relation to Daily Three Month LIBOR Rate, each change in the
interest rate shall become effective each Business Day that Agent determines
that Daily Three Month LIBOR Rate has changed.


“Excess Cash Flow” shall mean, without duplication, with respect to each fiscal
year of Borrower: (a) EBITDA for such fiscal year, less (b) the sum of (i) all
cash Interest Expense during such fiscal year, plus (ii) unfinanced Capital
Expenditures made or incurred during such fiscal year, plus (iii) all regularly
scheduled (as determined at the beginning of the respective fiscal year)
principal payments of Indebtedness incurred, paid or assumed for borrowed money
and Indebtedness with respect to Capital Leases (and without duplicating items
in (a)(i) and (iii) of this definition, the interest component with respect to
Indebtedness under Capital Leases) during such fiscal year, plus (d) taxes paid
during such fiscal year in cash.
 
 
 
2

--------------------------------------------------------------------------------

 
 
“Fixed Charge Coverage Ratio” shall mean, as to any Person, with respect to any
period, the ratio of (a) the amount equal to EBITDA of such Person and its
Subsidiaries, on a consolidated basis, for such period to (b) the Fixed Charges
of such Person and its Subsidiaries, on a consolidated basis, for such period.


“Fixed Charges” shall mean, as to any Person and its Subsidiaries, on a
consolidated basis, with respect to any period, the sum of, without duplication,
(a) all cash Interest Expense during such period, plus (b) all Capital
Expenditures during such period, plus (c) all regularly scheduled (as determined
at the beginning of the respective period) principal payments of Indebtedness
incurred, paid or assumed for borrowed money and Indebtedness with respect to
Capital Leases (and without duplicating items in (a) and (c) of this definition,
the interest component with respect to Indebtedness under Capital Leases) during
such period, plus (d) taxes paid during such period in cash.


“LIBOR” shall mean the Wells Fargo LIBOR rate (which is a rate chosen by Agent
that tracks, but does not mirror, the rate set forth in The Wall Street Journal
under the heading Money Rates and described as the “London Interbank Offered
Rates”) for the applicable interest period (rounded up to the nearest one-eighth
of one percent (1%)) as adjusted to satisfy Federal Reserve System requirements.


“Quarterly Average Excess Availability” shall mean, for any calendar quarter,
the daily average of the aggregate amount of Excess Availability for such
calendar quarter.


“ULF Amount” shall mean an amount equal to the Maximum Credit minus the
Availability Block.


“Wells Fargo” shall mean Wells Fargo Bank, National Association, in its
individual capacity, and its successors and assigns.


(b)   Adjusted Eurodollar Rate.  The definition of “Adjusted Eurodollar Rate” as
set forth in Section 1.2 of the Loan Agreement is hereby amended and restated in
its entirety as follows:
 
“1.2           [Reserved.]”


(c)   Applicable Margin.  The definition of “Applicable Margin” as set forth in
Section 1.6 of the Loan Agreement is hereby amended and restated in its entirety
as follows:
 
“1.6           “Applicable Margin” shall mean:


(a)           Subject to clause (b) below, at any time, as to the Interest Rate
for Eurodollar Rate Loans, the applicable percentage (on a per annum basis) set
forth below if the Quarterly Average Excess Availability is at or within the
amounts indicated for such percentage:
 
 
 
 
 
3

--------------------------------------------------------------------------------

 

 
Tier
Quarterly Average
Excess Availability
Applicable Margin for
Eurodollar Rate Loans
1
Greater than $5,000,000
3.5%
2
Less than or equal to $5,000,000 and greater than or equal to $2,500,000
4.0%
3
Less than $2,500,000
4.5%



(a)           Notwithstanding anything to the contrary set forth above, (i) the
Applicable Margin shall be calculated and established once each fiscal quarter
based upon the Quarterly Average Excess Availability for such fiscal quarter and
shall remain in effect until adjusted thereafter after the end of such fiscal
quarter, (ii) each adjustment of the Applicable Margin shall be effective as of
the first day of a fiscal quarter based on the Quarterly Average Excess
Availability for the immediately preceding fiscal quarter, and (iii) until Agent
and Lenders receive the Borrower’s audited financial statements required to be
delivered under Section 9.6(a)(iii) for the Borrower’s fiscal year ending
December 31, 2010, the Applicable Margin shall be the amount for Tier [2] set
forth above.  In the event that at any time after the end of a calendar quarter
the Quarterly Average Excess Availability for such calendar quarter used for the
determination of the Applicable Margin was less than the actual amount of the
Quarterly Average Excess Availability for such calendar quarter, the Applicable
Margin for such prior calendar quarter shall be adjusted to the applicable
percentage based on such actual Quarterly Average Excess Availability and any
additional interest for the applicable period as a result of such recalculation
shall be promptly paid to Agent.  In the event that the Quarterly Average Excess
Availability for such calendar quarter used for the determination of the
Applicable Margin was greater than the actual amount of the Quarterly Average
Excess Availability, the Applicable Margin for such prior calendar quarter shall
be adjusted to the applicable percentage based on such actual Quarterly Average
Excess Availability and any reduction in interest for the applicable period as a
result of such recalculation shall be promptly credited to the loan account of
Borrowers; provided, that, the basis for the Quarterly Average Excess
Availability for purposes of the determination of the Borrowing Base having been
less than the actual Quarterly Average Excess Availability is not as a result of
information provided by Borrowers to Agent.  The foregoing shall not be
construed to limit the rights of Agent or Lenders with respect to the amount of
interest payable after a Default or Event of Default whether based on such
recalculated percentage or otherwise.”
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
(d)   Availability Block.  The definition of “Availability Block” as set forth
in the Loan Agreement is hereby amended and restated in its entirety as follows:
 
““Availability Block” shall mean $1,500,000.”


(e)   Borrowing Base.  The definition of “Borrowing Base” as set forth in
Section 1.12 of the Loan Agreement is hereby amended and restated in its
entirety as follows:
 
““1.12           “Borrowing Base” shall mean, at any time, the amount equal to:


(a)           the sum of:


(i)           eighty-five (85%) percent of the Eligible Accounts, plus


(ii)           the lesser of (A) the Inventory Loan Limit or (B) the sum of (1)
seventy (70%) percent multiplied by the Value of the Eligible Inventory
consisting of ethanol and biodiesel finished goods and (2) sixty (60%) percent
multiplied by the Value of the Eligible In-Transit Inventory, or (C) the sum of
(1) eighty-five (85%) percent of the Net Recovery Percentage multiplied by the
Value of such Eligible Inventory consisting of ethanol and biodiesel finished
goods and (2) eighty-five (85%) percent of the Net Recovery Percentage
multiplied by the Value of such Eligible In-Transit Inventory, minus


(b)           the Availability Block, minus


(c)           Reserves.”


(f)   EBITDA.  The definition of “EBITDA” as set forth in Section 1.29 of the
Loan Agreement is hereby amended and restated in its entirety as follows:
 
“1.29           “EBITDA” shall mean, as to any Person, with respect to any
period, an amount equal to: (a) the Consolidated Net Income of such Person and
its Subsidiaries for such period, plus (b) depreciation and amortization
(including amortization of deferred financing fees), non-cash impairment
charges, imputed interest, deferred compensation, non-cash inventory valuation
adjustments, non-cash mark-to-market of derivative instruments and bank fees for
such period (all to the extent deducted in the computation of Consolidated Net
Income of such Person), all in accordance with GAAP, plus (c) Interest Expense
for such period (to the extent deducted in the computation of Consolidated Net
Income of such Person), plus (d) the Provision for Taxes for such period (to the
extent deducted in the computation of Consolidated Net Income of such Person),
plus (e) any costs and expenses incurred, and any amounts paid in cash (whether
pursuant to settlement or a final order of a court of competent jurisdiction),
in connection with any litigation or judgment, to the extent of the amount
received by Borrower (whether by contribution or loan) from Parent to finance
such costs, expenses and payments.”
 
 
 
 
5

--------------------------------------------------------------------------------

 
 
(g)   Eligible Accounts.  Clause (m) of the definition of “Eligible Accounts” as
set forth in Section 1.30 of the Loan Agreement is hereby amended and restated
in its entirety as follows:
 
“(m) (i) the aggregate amount of such Accounts owing by a single account debtor
(other than Royal Dutch Shell plc, Idemitsu Apollo Corporation, Maverik, Inc.,
Valero Energy Corporation, Tesoro Corporation, ConocoPhillips Company and
Chevron Corporation) do not constitute more than twenty (20%) percent of the
aggregate amount of all otherwise Eligible Accounts, (ii) the aggregate amount
of such Accounts owing by any of Royal Dutch Shell plc, Idemitsu Apollo
Corporation or Maverik, Inc. do not, in each case, constitute more than
twenty-five (25%) percent of the aggregate amount of all otherwise Eligible
Accounts, (iii) the aggregate amount of such Accounts owing by any of Valero
Energy Corporation, Tesoro Corporation or Conoco Phillips do not, in each case,
constitute more than thirty (30%) percent of the aggregate amount of all
otherwise Eligible Accounts, and (iv) the aggregate amount of such Accounts
owing by Chevron Corporation do not constitute more than forty-five (45%)
percent of the aggregate amount of all otherwise Eligible Accounts (but the
portion of the Accounts not in excess of the applicable percentages set forth
above may be deemed Eligible Accounts);”


(h)   Eurodollar Rate Loans.  The definition of “Eurodollar Rate Loans” as set
forth in Section 1.39 of the Loan Agreement is hereby amended and restated in
its entirety as follows:
 
“1.39           “Eurodollar Rate Loans” shall mean any Loans or portion thereof
on which interest is payable based on the Daily Three Month LIBOR Rate in
accordance with the terms hereof.”


(i)   Interest Rate.  The definition of “Interest Rate” as set forth in Section
1.60 of the Loan Agreement is hereby amended and restated in its entirety as
follows:
 
“1.60           “Interest Rate” shall mean,


(a)           Subject to clause (b) of this definition below, as to Eurodollar
Rate Loans, a rate equal to the Daily Three Month LIBOR Rate plus the Applicable
Margin for Eurodollar Rate Loans.


(b)           Notwithstanding anything to the contrary contained in clause (a)
of this definition, the Interest Rate shall mean the rate of two (2%) percent
per annum in excess of the Daily Three Month LIBOR Rate as to Eurodollar Rate
Loans, at Agent’s option, without notice, (i) either (A) for the period on and
after the date of termination or non-renewal hereof until such time as all
Obligations are indefeasibly paid and satisfied in full in immediately available
funds, or (B) for the period from and after the date of the occurrence of any
Event of Default, and for so long as such Event of Default is continuing as
determined by Agent and (ii) on the Revolving Loans to Borrowers at any time
outstanding in excess of the Borrowing Base (whether or not such excess(es)
arise or are made with or without Agent’s or any Lender’s knowledge or consent
and whether made before or after an Event of Default).”
 
 
 

 
 
6

--------------------------------------------------------------------------------

 
 
(j)   Inventory Loan Limit.  The definition of “Inventory Loan Limit” as set
forth in Section 1.62 of the Loan Agreement is hereby amended and restated in
its entirety as follows:
 
“1.62           “Inventory Loan Limit” shall mean the amount of $7,500,000.”


(k)   Letter of Credit Limit.  The definition of “Letter of Credit Limit” as set
forth in Section 1.67 of the Loan Agreement is hereby amended and restated in
its entirety as follows:
 
“1.67           “Letter of Credit Limit” shall mean the amount of $1,000,000.”


(l)   London Interbank Offered Rate.  The definition of “London Interbank
Offered Rate” as set forth in Section 1.72 of the Loan Agreement is hereby
amended and restated in its entirety as follows:
 
“1.72           [Reserved.]”


(m)   Material Adverse Effect.  The definition of “Material Adverse Effect” as
set forth in Section 1.73 of the Loan Agreement is hereby amended and restated
in its entirety as follows:
 
“1.73           “Material Adverse Effect” shall mean any condition, change,
effect or circumstance that, individually or when taken together with all such
conditions, changes, effects or circumstances, has or would reasonably be
expected to have an adverse effect on the financial condition, assets,
properties, business, operations or results of operations of the Borrower which
is material to the Borrower, excluding (a) any changes or effects that are not
unique to the Borrower and do not adversely affect the Borrower
disproportionately compared to its competitors, directly resulting from general
changes in economic, financial or capital market, regulatory, political or
national security conditions (including acts of war or terrorism), (b) any
changes in conditions generally applicable to the industries in which the
Borrower is involved, (c) any changes that result from the announcement or the
consummation of the transactions contemplated hereby, (d) any “going concern” or
similar qualification to the opinion of Borrower’s or Parent’s independent
certified public accountants with respect to the financial statements of
Borrower or Parent, unless such “going concern” or similar qualification to any
such opinion relates solely to Borrower (independent of Parent), and (e) any
changes or effects that have been disclosed to Agent and Lenders as of the date
of the Agreement and Waiver that has or could reasonably be expected to have a
material adverse effect on the financial condition, assets, properties,
business, operations or results of operations of Borrower (the foregoing
exclusion in this clause (e) shall not apply to any changes or effects that have
not been disclosed to Agent and Lenders as of the date of the Waiver and
Amendment or any changes or affects arising after the date of the Waiver and
Amendment).”
 
 
 
 
 
7

--------------------------------------------------------------------------------

 
 
(n)   Maximum Credit.  The definition of “Maximum Credit” as set forth in
Section 1.76 of the Loan Agreement is hereby amended and restated in its
entirety as follows:
 
“1.76           “Maximum Credit” shall mean the amount of $20,000,000.”


(o)   Loans.  Section 2.1 of the Loan Agreement is hereby amended and restated
in its entirety as follows:
 
“2.1           Loans.


(a)           Subject to and upon the terms and conditions contained herein,
each Lender severally (and not jointly) agrees to make its Pro Rata Share of
Revolving Loans to Borrower from time to time in amounts requested by Borrower
up to the aggregate amount outstanding for all Lenders at any time equal to the
lesser of: (i) the Borrowing Base at such time or (ii) the Maximum Credit.


(b)           Except in Agent’s discretion, with the consent of all Lenders, or
as otherwise provided herein, (i) the aggregate amount of the Loans and the
Letter of Credit Obligations outstanding at any time shall not exceed the
Maximum Credit, (ii) the aggregate principal amount of the Revolving Loans and
Letter of Credit Obligations outstanding at any time to Borrower shall not
exceed the Borrowing Base, (iii) the aggregate principal amount of Revolving
Loans and Letter of Credit Obligations based on Eligible Inventory shall not
exceed the Inventory Loan Limit and (iv) the aggregate principal amount of the
Revolving Loans outstanding at any time against (A) Eligible In-Transit
Inventory shall not exceed $3,750,000 and (B) Eligible Inventory consisting of
biodiesel finished goods shall not exceed $200,000.


(c)           In the event that (i) the aggregate amount of the Loans and the
Letter of Credit Obligations outstanding at any time exceed the Maximum Credit,
or (ii) except as otherwise provided herein, the aggregate principal amount of
the Revolving Loans and Letter of Credit Obligations outstanding to Borrower
exceed the Borrowing Base or the Maximum Credit of Borrower, or (iii) the
aggregate principal amount of Revolving Loans and Letter of Credit Obligations
based on the Eligible Inventory exceed the Inventory Loan Limit, or (iv) the
aggregate principal amount of the Revolving Loans outstanding at any time
against (A) Eligible In-Transit Inventory exceeds $3,750,000 or (B) Eligible
Inventory consisting of biodiesel finished goods exceeds $200,000, such event
shall not limit, waive or otherwise affect any rights of Agent or Lenders in
such circumstances or on any future occasions and Borrower shall, upon demand by
Agent, which may be made at any time or from time to time, immediately repay to
Agent the entire amount of any such excess(es) for which payment is demanded.”
 
 
 
 
 
 
8

--------------------------------------------------------------------------------

 
 
(p)   Interest.  Section 3.1 of the Loan Agreement is hereby amended and
restated in its entirety as follows:
 
“3.1         Interest.


(a)           Borrower shall pay to Agent, for the benefit of Lenders, interest
on the outstanding principal amount of the Loans at the Interest Rate.  All
interest accruing hereunder on and after the date of any Event of Default or
termination hereof shall be payable on demand.


(b)           [Reserved.]


(c)           [Reserved.]


(d)           Interest shall be payable by Borrower to Agent, for the account of
Agent and Lenders as applicable, monthly in arrears not later than the first day
of each calendar month and shall be calculated on the basis of a three hundred
sixty (360) day year and actual days elapsed.  The interest rate on
non-contingent Obligations (other than Eurodollar Rate Loans) shall increase or
decrease by an amount equal to each increase or decrease in the Daily Three
Month LIBOR Rate effective on the date of any change in such Daily Three Month
LIBOR Rate.  In no event shall charges constituting interest payable by Borrower
to Agent and Lenders exceed the maximum amount or the rate permitted under any
applicable law or regulation, and if any such part or provision of this
Agreement is in contravention of any such law or regulation, such part or
provision shall be deemed amended to conform thereto.”


(q)   Fees.  Section 3.2 of the Loan Agreement is hereby amended as follows:
 
(i)      Unused Line Fee.  Section 3.2(a) of the Loan Agreement is hereby
amended and restated in its entirety as follows:
 
“(a)           From and after the date of Amendment No. 5 to Loan Agreement,
Borrower shall pay to Agent, for the account of Lenders, monthly an unused line
fee at a rate equal to one-half of one (0.50%) percent per annum calculated,
upon the amount by which the ULF Amount exceeds the average daily principal
balance of the outstanding Revolving Loans and Letters of Credit during the
immediately preceding month (or part thereof) while this Agreement is in effect
and for so long thereafter as any of the Obligations are outstanding, which fee
shall be payable on the first day of each month in arrears.”
 
 
 
 

 
 
9

--------------------------------------------------------------------------------

 
 
(ii)   Letter of Credit Fees.  Section 3.2(b) of the Loan Agreement is hereby
amended and restated in its entirety as follows:
 
“(b)           Subject to Section 3.2(c) below, Borrower shall pay to Agent, for
the account of Lenders, a fee at a rate equal to the Applicable Margin for
Eurodollar Rate Loans then in effect per annum on the average daily maximum
amount available to be drawn under of Letters of Credit issued for the account
or benefit of Borrower for the immediately preceding month (or part thereof),
payable in arrears as of the first day of each succeeding month, computed for
each day from the date of issuance to the date of expiration.”


(iii)   Servicing Fee.  Section 3.2(e) of the Loan Agreement is hereby amended
and restated in its entirety as follows:
 
“(e)           Effective as of the date of the Amendment No. 5 to Loan
Agreement, Borrower shall pay to Agent, for its own account, a servicing fee in
an amount equal to $3,000 per month in respect of the services of Agent for each
month (or part thereof) while the Loan Agreement remains in effect and for so
long thereafter as any of the Obligations are outstanding.  Such fee shall be
fully earned as of and payable in advance on the date of the Amendment and
Waiver and on the first day of each month thereafter for so long as any of the
Obligations are outstanding.”


(r)   Transactions with Affiliates.  Section 9.12(b) of the Loan Agreement is
hereby amended and restated in its entirety as follows:
 
“(b)           make any payments (whether by dividend, loan or otherwise) of
management, consulting or other fees for management or similar services, or of
any Indebtedness owing to any officer, employee, shareholder, director or any
other Affiliate of Borrower, except (i) reasonable compensation to officers,
employees and directors of Borrower and its affiliates for any services rendered
to Borrower in the ordinary course of business, (ii) from and after the date of
Amendment No. 5 to Loan Agreement, quarterly distributions by Borrower to Parent
in an amount not in excess of fifty (50%) percent of Excess Cash Flow for the
immediately preceding fiscal quarter, as reflected in unaudited consolidated
financial statements for the immediately preceding fiscal quarter of Borrower
and its Subsidiaries required to be delivered under Section 9.6(a)(ii) hereof
(the “Quarterly Financial Statement”); provided, that, Agent shall receive no
less than thirty (30) days prior written notice from Borrower setting forth the
intended date and amount of such distribution; and provided, further, that: (A)
Agent shall have received the Quarterly Financial Statement, (B) no Event of
Default exists and is continuing or would arise after giving effect to such
distribution, (C) such distribution shall be paid with funds legally available
therefor, (D) such distribution shall not violate any law or regulation or the
terms of any indenture, agreement or undertaking to which Borrower is a party or
by which Borrower or its or their property are bound, (E) as of the date of such
distribution, Excess Availability for the thirty (30) consecutive day period
immediately prior to the date of any such distribution, calculated on a pro
forma basis as if such distribution had occurred on each day during such thirty
(30) day period, shall not be less than $1,000,000, and (F) as of the date of
such distribution and after giving effect to such distribution, Excess
Availability shall be not less than $1,000,000, and (iii) quarterly payments by
Borrower to Parent for those services provided by Parent to Borrower pursuant to
the Parent/Borrower Operating Agreement as in effect on the date of Amendment
No. 5 to Loan Agreement in an amount not to exceed (A) with respect to the 2011
fiscal year, $750,000 per fiscal quarter, (B) with respect to the 2012 fiscal
year, $800,000 per fiscal quarter, and (C) with respect to the 2013 fiscal year,
$850,000 per fiscal quarter; provided, that, with respect to any reimbursement
payment by Borrower to Parent on account of any margin call due in connection
with any hedging position created by Parent for or on behalf of Borrower
pursuant to the Parent/Borrower Operating Agreement, Borrower shall have Excess
Availability of not less than $1,000,000 after giving effect to such payment.”
 
 
 
10

--------------------------------------------------------------------------------

 
 
(s)   Financial Covenants.  Section 9.17 of the Loan Agreement is hereby amended
and restated in its entirety as follows:
 
“9.17           Financial Covenants.


(a)           EBITDA.  As of the end of each fiscal quarter, commencing with the
fiscal quarter ending December 31, 2010, Borrower shall maintain EBITDA of not
less than (i) for each respective fiscal quarter, $250,000 and (ii) for the two
(2) fiscal quarters then ended, $900,000.


(b)           Fixed Charge Coverage Ratio.  As of the end of each fiscal month,
commencing with the fiscal month ending December 31, 2010, Borrower shall
maintain a Fixed Charge Coverage Ratio of not less than 1.1:1.0 with respect to
the twelve (12) consecutive calendar month period then ended.”


(t)   Costs and Expenses.  Section 9.20 of the Loan Agreement is hereby amended
and restated in its entirety as follows:
 
“9.20           Costs and Expenses.  Borrower shall pay to Agent on demand all
documented out-of-pocket costs, expenses, filing fees and taxes paid or payable
in connection with the preparation, negotiation, execution, delivery, recording,
syndication, administration, collection, liquidation, enforcement and defense of
the Obligations, Agent’s rights in the Collateral, this Agreement, the other
Financing Agreements and all other documents related hereto or thereto,
including any amendments, supplements or consents which may hereafter be
contemplated (whether or not executed) or entered into in respect hereof and
thereof, including:  (a) all costs and expenses of filing or recording
(including Uniform Commercial Code financing statement filing taxes and fees,
documentary taxes, intangibles taxes and mortgage recording taxes and fees, if
applicable); (b) all costs and expenses and fees for insurance premiums,
environmental audits, title insurance premiums, surveys, assessments,
engineering reports and inspections, appraisal fees and search fees, background
checks, costs and expenses of remitting loan proceeds, collecting checks and
other items of payment, and establishing and maintaining the Blocked Accounts,
together with Agent’s customary charges and fees with respect thereto; (c)
charges, fees or expenses charged by any Issuing Bank in connection with any
Letter of Credit; (d) costs and expenses of preserving and protecting the
Collateral; (e) costs and expenses paid or incurred in connection with obtaining
payment of the Obligations, enforcing the security interests and liens of Agent,
selling or otherwise realizing upon the Collateral, and otherwise enforcing the
provisions of this Agreement and the other Financing Agreements or defending any
claims made or threatened against Agent or any Lender arising out of the
transactions contemplated hereby and thereby (including preparations for and
consultations concerning any such matters); (f) all reasonable out-of-pocket
expenses and costs heretofore and from time to time hereafter incurred by Agent
during the course of periodic field examinations of the Collateral and Borrower
‘s operations, plus a per diem charge at Agent’s then standard rate for Agent’s
examiners in the field and office (which rate as of the date hereof is $1,000
per person per day); and (g) the reasonable fees and disbursements of counsel
(including legal assistants) to Agent in connection with any of the foregoing.”
 
 
 
 
 
11

--------------------------------------------------------------------------------

 
 
(u)   Maturity Date.  Section 13.1(a) of the Loan Agreement is hereby amended
and restated in its entirety as follows:
 
“(a)           This Agreement and the other Financing Agreements shall become
effective as of the date set forth on the first page hereof and shall continue
in full force and effect until December 31, 2013 (the “Maturity Date”), unless
sooner terminated pursuant to the terms hereof.  Borrower may terminate this
Agreement at any time upon ten (10) days prior written notice to Agent (which
notice shall be irrevocable) and Agent may, at its option, and shall at the
direction of Required Lenders, terminate this Agreement at any time on or after
an Event of Default has occurred and is continuing.  Upon the Maturity Date or
any other effective date of termination of the Financing Agreements, Borrower
shall pay to Agent all outstanding and unpaid Obligations and shall furnish cash
collateral to Agent (or at Agent’s option, a letter of credit issued for the
account of Borrower and at Borrower’s expense, in form and substance
satisfactory to Agent, by an issuer acceptable to Agent and payable to Agent as
beneficiary) in such amounts as Agent determines are reasonably necessary to
secure Agent, Lenders and Issuing Bank from loss, cost, damage or expense,
including attorneys’ fees and expenses, in connection with any contingent
Obligations, including issued and outstanding Letter of Credit Obligations and
checks or other payments provisionally credited to the Obligations and/or as to
which Agent or any Lender has not yet received final and indefeasible payment
and any continuing obligations of Agent or any Lender pursuant to any Deposit
Account Control Agreement and for any of the Obligations arising under or in
connection with any Bank Products in such amounts as the Bank Product Provider
providing such Bank Products may require (unless such Obligations arising under
or in connection with any Bank Products are paid in full in cash and terminated
in a manner satisfactory to such Bank Product Provider).  The amount of such
cash collateral (or letter of credit, as Agent may determine) as to any Letter
of Credit Obligations shall be in the amount equal to one hundred five (105%)
percent of the amount of the Letter of Credit Obligations plus the amount of any
fees and expenses payable in connection therewith through the end of the latest
expiration date of the Letters of Credit giving rise to such Letter of Credit
Obligations.  Such payments in respect of the Obligations and cash collateral
shall be remitted by wire transfer in Federal funds to the Agent Payment Account
or such other bank account of Agent, as Agent may, in its discretion, designate
in writing to Borrower for such purpose.  Interest shall be due until and
including the next Business Day, if the amounts so paid by Borrower to the Agent
Payment Account or other bank account designated by Agent are received in such
bank account later than 12:00 noon, Los Angeles, California time.”


(v)   Prime Rate Loans.  Notwithstanding anything to the contrary contained in
the Loan Agreement or the other Financing Agreements, effective as of the date
of this Amendment No. 5, Borrower shall have no right to request, and Wells
Fargo shall have no obligation to make whatsoever, Prime Rate Loans to Borrower.
 
(w)   Information Certificate.  Effective as of the date of this Amendment No. 5
and after giving effect to the consummation of the transactions contemplated
herein, the Information Certificate constituting Exhibit B to the Loan Agreement
is hereby amended and restated in its entirety as set forth on Exhibit A
attached hereto.
 
 
 
 
 
 
 
12

--------------------------------------------------------------------------------

 
 
3.   Acknowledgment of Obligations, Security Interests and Financing Agreements.
 
(a)   Acknowledgment of Obligations.  Borrower and Parent hereby acknowledge,
confirm and agree that Borrower is unconditionally indebted to Wells Fargo as of
the close of business on December 14, 2010, in respect of the Loans and all
other Obligations in the aggregate principal amount of not less than
$9,158,654.24, together with interest accrued and accruing thereon, and all
fees, costs, expenses and other sums and charges now or hereafter payable by
Borrower to Wells Fargo pursuant to the Loan Agreement and the other Financing
Agreements, all of which are unconditionally owing by Borrower to Wells Fargo
pursuant to the Financing Agreements, in each case without offset, defense or
counterclaim of any kind, nature or description whatsoever.
 
(b)   Acknowledgment of Security Interests.  Borrower and Parent hereby
acknowledge, confirm and agree that Wells Fargo has, and shall continue to have,
valid, enforceable and perfected security interests in and liens upon the
Collateral heretofore granted by Borrower to Wells Fargo pursuant to the
Financing Agreements or otherwise granted to or held by Wells Fargo.
 
(c)   Binding Effect of Financing Agreements.  Borrower and Parent hereby
acknowledge, confirm and agree that: (i) each of the Financing Agreements to
which Borrower and Parent (as applicable) are a party has been duly executed and
delivered to Wells Fargo by Borrower and Parent (as applicable), and each is in
full force and effect as of the date hereof, (ii) the agreements and obligations
of Borrower and Parent (as applicable) contained in such Financing Agreements to
which they are a party and in this Agreement constitute the legal, valid and
binding Obligations of Borrower and Parent (as applicable), enforceable against
them in accordance with its terms, except as enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability, and Borrower and Parent (as applicable) have no
valid defense to the enforcement of such Obligations, and (iii) Wachovia is and
shall be entitled to the rights, remedies and benefits provided for in the
Financing Agreements and pursuant to applicable law, but subject to the terms
and conditions of this Agreement.
 
4.   Representations, Warranties and Covenants.
 
Borrower and Parent hereby represent, warrant and covenant to Wells Fargo the
following (which shall survive the execution and delivery of this Amendment No.
5), the truth and accuracy of which are a continuing condition of the making of
Loans to Borrower:
 
(a)   this Amendment No. 5 and each other agreement or instrument to be executed
and/or delivered in connection herewith (collectively, together with this
Amendment No. 5, the “Amendment Documents”) have been duly authorized, executed
and delivered by all necessary action on the part of Borrower and Parent and, if
necessary, their respective stockholders and/or members, as the case may be, and
the agreements and obligations of Borrower and Parent contained herein and
therein constitute the legal, valid and binding obligations of Borrower and
Parent, enforceable against them in accordance with their terms, except as
enforceability is limited by bankruptcy, insolvency, reorganization, moratorium
or other laws relating to or affecting generally the enforcement of creditors’
rights and except to the extent that availability of the remedy of specific
performance or injunctive relief is subject to the discretion of the court
before which any proceeding therefor may be brought;
 
 
 
 
 
 
13

--------------------------------------------------------------------------------

 
 
(b)   the execution, delivery and performance of the Amendment Documents (a) are
all within Borrower’s and Guarantor’s corporate or limited liability company
powers (as applicable), (b) are not in contravention of law or the terms of
Borrower’s or Guarantor’s certificate or articles of organization or formation,
operating agreement, by-laws or other organizational documentation, or any
indenture, agreement or undertaking to which Borrower or Guarantor is a party or
by which Borrower, Guarantor or its or their property is bound and (c) shall not
result in the creation or imposition of any lien, claim, charge or encumbrance
upon any of the Collateral, except in favor of Wells Fargo pursuant to the Loan
Agreement and the Financing Agreements as amended hereby;
 
(c)   all of the representations and warranties set forth in the Loan Agreement
and the other Financing Agreements, each as amended hereby, are true and correct
in all material respects on and as of the date hereof, as if made on the date
hereof, except to the extent any such representation or warranty is made as of a
specified date, in which case such representation or warranty shall have been
true and correct as of such date;
 
(d)   after giving effect to this Amendment No. 5, no Default or Event of
Default exists as of the date of this Amendment No. 5; and
 
(e)   no action of, or filing with, or consent of any governmental or public
body or authority, including, without limitation, any filing with the U.S.
Patent and Trademark Office, and no approval or consent of any other party, is
required to authorize, or is otherwise required in connection with, the
execution, delivery and performance of this Amendment No. 5.
 
5.   Conditions Precedent.
 
This Amendment No. 5 shall not become effective unless all of the following
conditions precedent have been satisfied in full, as determined by Wells Fargo:
 
(i)   the receipt by Wells Fargo of an original (or faxed or electronic copy) of
this Amendment No. 5, duly authorized, executed and delivered by Borrower and
Parent;
 
(ii)   the receipt by Wells Fargo of the amendment fee set forth in Section 7
below; and
 
(iii)      immediately prior, and immediately after giving affect to the
amendments and agreements set forth herein, there shall exist no Event of
Default or event or condition which, with the giving of notice, passage of time,
or both, would constitute an Event of Default.
 
 
 
 
 
 
 
14

--------------------------------------------------------------------------------

 
 
6.   Amendment Fee.  In addition to all other fees, charges, interest and
expenses payable by Borrower to Wells Fargo under the Loan Agreement and the
other Financing Agreements, Borrower shall pay to Wells Fargo an amendment fee
in the amount of $125,000, which fee shall be fully earned as of and payable in
advance on the date hereof.  The foregoing fee may be charged to any loan
account of Borrower maintained by Wells Fargo.
 
7.   Effect of this Amendment No. 5.  Except as modified pursuant hereto, no
other changes or modifications to the Loan Agreement and the other Financing
Agreements are intended or implied and in all other respects the Loan Agreement
and the other Financing Agreements are hereby specifically ratified, restated
and confirmed by all parties hereto as of the effective date hereof.  To the
extent of any conflict between the terms of this Amendment No. 5 and the Loan
Agreement or any of the other Financing Agreements, the terms of this Amendment
No. 5 shall control.  The Loan Agreement and this Amendment No. 5 shall be read
and construed as one agreement.
 
8.   Further Assurances.  At Wells Fargo’s request, Borrower and Parent shall
execute and deliver such additional documents and take such additional actions
as Wells Fargo requests to effectuate the provisions and purposes of this
Amendment No. 5 and to protect and/or maintain perfection of Wells Fargo’s
security interests in and liens upon the Collateral.
 
9.   Governing Law.   The validity, interpretation and enforcement of this
Amendment No. 5 in any dispute arising out of the relationship between the
parties hereto, whether in contract, tort, equity or otherwise shall be governed
by the internal laws of the State of California (without giving effect to
principles of conflicts of law).
 
10.   Binding Effect. This Amendment No. 5 shall be binding upon and inure to
the benefit of each of the parties hereto and their respective successors and
assigns
 
11.   Counterparts. This Amendment No. 5 may be executed in any number of
counterparts, but all of such counterparts shall together constitute but one and
the same agreement.  In making proof of this Amendment No. 5, it shall not be
necessary to produce or account for more than one counterpart thereof signed by
each of the parties hereto.  Delivery of an executed counterpart of this
Amendment No. 5 by telecopier or other method of electronic communication shall
have the same force and effect as delivery of an original executed counterpart
of this Amendment No. 5.  Any party delivering an executed counterpart of this
Amendment No. 5 by telecopier or other method of electronic communication also
shall deliver an original executed counterpart of this Amendment No. 5, but the
failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Amendment No. 5 as to such
party or any other party.
 
[SIGNATURE PAGE FOLLOWS]
 
 
 
 
 
 
 
15

--------------------------------------------------------------------------------

 
 
 

 
Very truly yours,
     
KINERGY MARKETING LLC,
  as Borrower
 
By:       /s/ Bryon T.
McGregor                                                        
Name:  Bryon T.
McGregor                                                             
Title:  Chief Financial
Officer                                                          
     
PACIFIC ETHANOL, INC,
  as Parent
 
By:       /s/ Bryon T.
McGregor                                                        
Name:  Bryon T.
McGregor                                                             
Title:  Chief Financial
Officer                                                          
   
AGREED TO:
     
WELLS FARGO CAPITAL FINANCE, LLC,
successor by merger to Wachovia Capital
Finance Corporation (Western),
  as Agent and sole Lender
 
By:  /s/ CARLOS VALLES                                                      
Name:  Carlos
Valles                                                                
Title:  Vice
President                                                                
     







 
[Signature Page to Amendment No. 5 to Loan and Security Agreement]
 
16

--------------------------------------------------------------------------------